EXHIBIT RBSM LLP 5 WEST 37TH STREET 9TH FLOOR NEW YORK , NY 10018 September 26, 2008 Securities and Exchange Commission Washington, DC 20549 Re: Global Diversified Industries, Inc. File No. 333-83231 Dear Sir or Madam: We have read Item 4.01 of Form 8-K/A (3), dated September 15, 2008, of Global Diversified Industries, Inc. (the “ Registrant”) and are in agreement with the statements relating only to RBSM LLP contained in the second and third paragraphs therein. We have no basis to agree or disagree with other statements of the Registrant contained therein. /s/ RBSM LLP
